DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-16 are allowed. 
Applicant’s amendments are sufficient to overcome the drawing objection of figure 4. This objection is respectfully withdrawn.  Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 first paragraph rejection of claims 1-16. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding U.S.C. § 112: 
The claim amendments herein satisfy the requirements of § 112. 
Regarding the prior art: 
Amended Claim 1 recites: “1. (Currently Amended) A game machine system comprising a game machine capable of progressing different kinds of games and a table game with different kinds of the games, the game machine system comprising:
an administration controller connected to a plurality of the game machines; and the game machine capable of displaying progress of a game selected from a plurality of kinds of games and a result of the game, 
wherein
each of a plurality of the game machines includes an operating device with which a player operates the progress of the game, the administration controller selects one of the game machines among table games or automatic game devices and the 
the progress of the game at a place different from the game machine is performed by operation of the operating device, 
the game machine causes a light source portion of the operating device to emit light, by vibrating a push button portion of the operating device, or by rotating a rotation driving portion, so that the selected game machine informs only a player of the selected game machine without informing other players.”

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 02/19/2021, pages 1-7). 
The closest prior art appears to be U.S. Patent Application Publications 2009/0325684 A1 to Wudtke et al. and 2019/0051102 A1 to Atkinson et al. Wudtke generally discloses methods, systems and apparatuses directed to an active display button.  In various embodiments, an active display button may generally be a button containing one or more elements that move when the button is engaged.  By example, and not limitation, these elements may include one or more reels, be they mechanical or video, or perhaps a rotating indicator.  The active display button may also include lights, vibratory motors and other experience-enhancing implements.  The active display button may be installed on a gaming machine and operated in conjunction with the gaming device, separate from the gaming machine on which it is installed or perhaps as part of the operation of the gaming machine.  Atkinson generally discloses providing a gaming user interface that allows users to view and interact with multiple gaming instances from a single screen.  When presenting multiple gaming instances, the user 

However, Wudtke and/or Atkinson in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-16 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715